Exhibit 10.27

Summary of Executive Compensation

The following is a summary of the compensation of the executive officers of
Adept Technology, Inc. (the “Company”) in effect as of the date of filing the
Company’s Annual Report on Form 10-K.

 

Current Executive Officers

   Annual
Base Salary
(1)   

Fiscal 2010
Incentive
Compensation
(2)

  

Other Annual
Compensation
(3)

John Dulchinos

President and Chief Executive Officer

   $ 185,250       Health care coverage; long-term disability and group term
life insurance excess premiums; and housing allowance (of less than $35,000)

Lisa M. Cummins

Vice President of Finance and Chief Financial Officer

   $ 176,000       Health care coverage; long-term disability and group term
life insurance excess premiums

Joachim Melis

Vice President, Worldwide Sales

   EUR 112,000    See footnote (4)    Car allowance

David Pap Rocki

Vice President, Worldwide Operations

   $ 138,110       Health care coverage; long-term disability and group term
life insurance excess premiums

 

(1) Reflects annual base salary amounts following the implementation of
temporary salary reductions of approximately 35% for Mr. Dulchinos, 30% for
Mr. Pap Rocki and 20% for Ms. Cummins and Mr. Melis, which were implemented
during the second half of fiscal 2009 and will remain in place until removed or
modified by the Compensation Committee.

 

(2) Messrs. Dulchinos and Pap Rocki and Ms. Cummins did not receive bonus awards
pursuant to the Fiscal 2009 Executive Bonus Program, and a Fiscal 2010 bonus
program has not been adopted at this time.

 

(3) Other benefits to be provided by the Company to the identified executive
officer. Equity awards have been granted to the executive officers pursuant to
option agreements and restricted stock agreements, the forms of which have been
approved by the Compensation Committee and filed with the Securities and
Exchange Commission.

 

(4) Pursuant to the Fiscal 2010 cash incentive program for Mr. Joachim Melis,
Adept’s Vice President, Worldwide Sales, Mr. Melis will be entitled to receive a
cash bonus based upon Adept’s gross revenues for each fiscal quarter. The cash
bonus would consist of: (i) 0.1% of revenue achieved between $9 million to $12.5
million, plus (ii) 0.5% of revenue between $12.5 million to $15 million, plus
(iii) 1.0% of the revenue in excess of $15 million, in each case for the
relevant fiscal quarter. No compensation is payable for quarterly revenue below
$9 million. If the Company achieves positive adjusted EBITDA for fiscal 2010,
Mr. Melis will be entitled to receive the greater of incentive payments actually
earned for the fiscal year and $75,000. Adjusted EBITDA, as used by the Company,
means earnings before interest income, income taxes, depreciation and
amortization and goodwill impairment, and stock-based compensation expense under
SFAS No. 123(R).